      2:18-cr-01018-DCN          Date Filed 07/23/19    Entry Number 82         Page 1 of 1




                     IN THE DISTRICT COURT OF THE UNITED STATES
                             DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

UNITED STATES OF AMERICA                            : CRIMINAL NO.: 2:18-CR-1018(2)
                                                    :
                      vs.                           :
                                                    :
ROSELYN DEMETRIA PRATT                              :   PROSECUTION DEFERRED




        This matter having come before the Court on motion of the United States for an Order
continuing the trial of this case;
        IT IS ORDERED that the trial of this case is continued to the Court's first term of Court
following expiration of the pretrial diversionary period on January 21, 2021.
        The continuance is justified because on July 22, 2019, the defendant signed a written
Pretrial Diversion Agreement which provides that prosecution will be deferred by the attorney for
the Government for the purpose of allowing the defendant to demonstrate good conduct. This
period of delay is approved by the Court and is therefore excludable under the provisions of Title
18, United States Code, Section 3161(h)(2) of the Speedy Trial Act of 1974.



                                             ______________________________________
                                             DAVID C. NORTON
                                             UNITED STATES DISTRICT JUDGE

Charleston, South Carolina July 23, 2019
